Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1,4-8 and 11-19 are allowable over the prior art of record: the closest prior art of record (Fernandez  et al. U.S. patent application publication 20150074131, Barron  et al. U.S. patent application publication 20140214823,  Stephens et al. U.S. patent application publication 20110137848) does not teach or suggest in detail "wherein the first publish request carries a post to be published and location information of the first terminal; time duration before current time and closest to the current time; acquiring location information of a terminal for publishing each of the plurality of posts to obtain a plurality of pieces of location information, wherein the plurality of pieces of location information are in one-to-one correspondence with the plurality of posts; acquiring a plurality of location information sets by clustering the plurality of pieces of location information; determining, based on location information contained in each of the plurality of location information sets, a coverage area of each of the plurality of the location information sets and a diameter of the coverage area of each of the plurality of the location information sets; searching for a target location information set from the plurality of location information sets, wherein a quantity of location information contained in the target location information set is greater than a reference quantity, and a diameter of the coverage area of the target location information set is smaller than a reference diameter; determining a topic based on posts corresponding to the location information 
Fernandez teaches a method involves analyzing a content discussion network to identify a trending topic, where the trending topic is associated with trending topic keywords. A media content item is selected from available media content items based on the trending topic keywords through a processor, where the selected media content item is related to the identified trending topic and comprises a media content stream transmitted from a live media content source and an on-demand media content item capable of being transmitted to a client device upon request.
Barron teaches a method involves verifying whether computing devices  associated with users are within a predetermined geographical area to identify authorized user computing devices. Multiple topics are received from the identified authorized devices over a data network. The expressions of support for topics are received by the users associated with the authorized devices from authorized devices over the network. The subset of multiple topics is ranked based on the received 
Stephens teaches a method involves verifying digital signature of position. The variable specifications are extracted from position specification in variable specification language. The variable specification is resolved by resolving source, series, and index data to obtain function. The probability of position obtained based on simulated future variable observations is estimated to obtain samples from models. The position specification for tuple is evaluated until position is satisfied or rejected and converted to required units as implied by position specification.
Whereas, stated above, Applicant's claimed invention states "wherein the first publish request carries a post to be published and location information of the first terminal; time duration before current time and closest to the current time; acquiring location information of a terminal for publishing each of the plurality of posts to obtain a plurality of pieces of location information, wherein the plurality of pieces of location information are in one-to-one correspondence with the plurality of posts; acquiring a plurality of location information sets by clustering the plurality of pieces of location information; determining, based on location information contained in each of the plurality of location information sets, a coverage area of each of the plurality of the location information sets and a diameter of the coverage area of each of the plurality of the location information sets; searching for a target location information set from the plurality of location information sets, wherein a quantity of location information contained in the target location information set is greater than a reference quantity, and a diameter of the coverage area of the target location information set is smaller than a reference .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444